UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4412


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SIDNEY ARNAZ BAKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00389-TDS-1)


Submitted:   September 11, 2012          Decided:   September 28, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Stephen T. Inman, Assistant
United   States  Attorney,   Greensboro,  North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sidney      Arnaz    Baker       appeals     his      eight-month         sentence

following     a    guilty       plea     to    theft      of     Government        funds,      in

violation of 18 U.S.C. § 641 (2006).                        On appeal, Baker argues

that the district court committed procedural error by failing to

specifically address his argument regarding the need to avoid

unwarranted        sentencing        disparities          pursuant          to     18    U.S.C.

§ 3553(a)(6).          Finding no reversible error, we affirm.

              Baker      preserved       his    claim      of       error    “[b]y      drawing

arguments     from      § 3553     for    a    sentence        different      than      the   one

ultimately imposed.”              United States v. Lynn, 592 F.3d 572, 578

(4th Cir. 2010).           Therefore, any error must lead to reversal,

“unless we conclude that the error was harmless.”                                 Id. at 581.

A district court commits procedural sentencing error by “failing

to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the

§   3553(a)       factors,       selecting          a   sentence      based       on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”         Gall    v.     United      States,     552       U.S.    38,   51    (2007).

“Regardless       of    whether     the       district     court      imposes      an    above,

below,   or    within-Guidelines              sentence,        it    must    place       on   the

record   an    individualized            assessment       based       on    the    particular

facts of the case before it.”                  United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).

                                                2
            “Where       the      defendant             or     prosecutor             presents

nonfrivolous reasons for imposing a different sentence than that

set forth in the advisory Guidelines, a district judge should

address the party’s arguments and explain why he has rejected

those   arguments.”       Id.     at    328      (internal        quotation        marks      and

citation omitted).           “[A] district court’s explanation of its

sentence need not be lengthy, but the court must offer some

‘individualized assessment’ justifying the sentence imposed and

rejection of arguments for a higher or lower sentence based on

§ 3553.”     Lynn, 592 F.3d at 584 (quoting Gall, 552 U.S. at 50).

However, “[t]o establish the reasonableness of a sentence, a

district     court   need      not     explicitly         discuss       every      § 3553(a)

factor on the record.”           United States v. Johnson, 445 F.3d 339,

345 (4th Cir. 2006) (citation omitted).

            We     conclude      that         the     district         court          did     not

procedurally       err   in     failing          to     address       Baker’s         argument

regarding the need to avoid unwarranted sentencing disparities.

Section 3553(a)(6) requires a sentencing court to consider “the

need to avoid unwarranted sentence disparities among defendants

with    similar    records     who     have      been     found      guilty      of    similar

conduct.”        In support of his argument for a below-Guidelines

sentence     of   probation,         Baker       cited       examples       of   two        other

defendants    convicted        under    18       U.S.C.      § 641    who    had      received



                                             3
sentences of probation. ∗            However, Baker failed to address the

defendants’ criminal histories and the circumstances of their

criminal conduct.

               The   district     court       did      not    procedurally         err   in

imposing the eight-month below-Guidelines sentence by failing to

specifically address his sentencing disparity argument, as the

court thoroughly explained its reasons for the sentence imposed.

The   court    placed   an   individualized            assessment       on   the    record

supporting the stated sentence, addressing the seriousness of

Baker’s crime, the length of Baker’s criminal conduct, and the

significant     loss    attributable         to     Baker,     as    well    as    Baker’s

health, age, education, and community involvement.

              Accordingly,      we    deny        as   moot        Baker’s   motion      to

expedite decision and affirm the district court’s judgment.                              We

dispense      with   oral    argument        because         the     facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




      ∗
       Contrary to Baker’s assertions, one of the defendants had,
in fact, received a thirty-day intermittent sentence of
imprisonment, in addition to probation.



                                          4